Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Claims 1-20, filed May 18, 2022 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “creating and storing, at a client computing device, the client computing device communicatively coupled with a graph query language processing system a network, schema blueprint data comprising a plurality of different service definitions…generating the combined schema comprising: automatically mapping, at the client computing device, a first resource of a first plurality of digitally stored resources from an endpoint of a first service definition of the plurality of different service definitions to a first field in the combined schema; and automatically mapping, at the client computing device, a second resource of a second plurality of digitally stored resources from the endpoint of a second service definition of the plurality of different service definitions to a second field in the combined schema; and generating, at the client computing device, a query to a graph endpoint of the one or more graph endpoints based on the combined schema that causes, by traversing the mappings, retrieving the first resource from the endpoint of the first service definition and the second resource from the endpoint of the second service definition for submitting the generated query to the graph endpoint,” as set forth in claims 1 and 11.
The closest prior art, Wieruch in view of Alurralde et al., however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  While, newly cited Brito et al. discloses GraphQL schema utilized server instants (page 141).  Martin et al. discloses endpoint comprises GraphQL… (page 8, [0057]).  Wittern et al. discloses the GraphQL client receiving a schema for data retrievable via the GraphQL server (column 7, lines 63-65).  However, the prior art does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.
CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152